NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1149-21

ORSOLYA CSAK,

          Plaintiff-Appellant,

v.

ATTILA KUCZORA,

     Defendant-Respondent.
________________________

                   Submitted October 17, 2022 — Decided October 28, 2022

                   Before Judges Mawla and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FD-02-0287-15.

                   Snyder Sarno D'Aniello Maceri & Da Costa, LLC,
                   attorneys for appellant (Stacey A. Cozewith, of counsel
                   and on the brief; Lydia Latona, on the brief).

                   Respondent has not filed a brief.

PER CURIAM
      Plaintiff Orsolya Csak appeals from an October 21, 2021 order granting

defendant Attila Kuczora primary residential custody of the parties' seven- and

nine-year-old children.    Plaintiff also appeals from a December 10, 2021

denying her motion for reconsideration. We affirm.

      On February 8, 2016, the parties, through counsel, entered a consent order,

which designated plaintiff the parent of primary residence and defendant the

parent of alternate residence, granted the parties joint legal custody, and granted

defendant parenting time. Relevant to the issues raised on this appeal, the

parties agreed, in the event they could not resolve future custody or parenting

time issues through mediation, they would "have the right to request the

appointment of . . . a joint custodial/parenting time expert and conduct a best

interest[s] evaluation." They also agreed "no change of circumstances must be

shown to commence the review and the evaluator shall review custody de novo

to determine what is in the children's best interest." If either party disagreed

with the joint expert's recommendation that party could retain their own expert,

and "[t]he dissatisfied party shall have the burden of filing an application with

the [c]ourt to contest the recommendation.        . . . Both parties shall fully

participate and comply with all of [the joint expert]'s recommendations, requests

and timelines."


                                                                             A-1149-21
                                        2
      In December 2017, the parties retained a joint expert who issued a report

in September 2018. Defendant disagreed with the report's recommendation and

retained his own expert, but the expert had difficulty gaining plaintiff's

cooperation. As a result, the parties returned to court, which entered a March

12, 2019 order, stating: "Plaintiff is best advised to cooperate with defendant's

best interest[s] evaluation[.] If plaintiff refuses, then [the] court may be in a

position to draw appropriate inferences." On June 18, 2009, the court entered

another order memorializing that the parties shall cooperate with defendant's

expert in the evaluation process.

      In September 2020, defendant filed an order to show cause to transfer

custody and enforce plaintiff's obligation to comply with his expert's evaluation.

The judge denied the transfer of custody and compelled plaintiff's compliance

with the evaluation. The matter returned to court, and the judge entered an order

on May 25, 2021, which noted the appearance of counsel for both parties, and

scheduled a plenary hearing. In July 2021, the court held a conference and

plaintiff's counsel advised plaintiff had retained a custody expert but argued the

procedural posture of the case was improper because defendant had not formally

moved to challenge the joint expert's findings, as required by the parties' consent

order. The judge rejected counsel's argument because it elevated "form over


                                                                             A-1149-21
                                        3
substance[,]" noting defendant had requested a change of custody, each party

had retained an expert, and the case was ready for trial.

      The matter was tried in six days, spanning three months. Defendant

testified and called four witnesses, including plaintiff, defendant's expert,

defendant's wife, and a parenting time supervisor. Plaintiff, who was self-

represented at trial, called her expert as the sole witness in her case-in-chief.

The judge also considered thirty-three exhibits admitted into evidence.

      The trial judge found defendant, his expert, defendant's wife, and the

parenting time supervisor credible. However, he found plaintiff and her expert

not credible. He noted plaintiff's expert "failed to apply the best interest[s]

standard to his report[,] . . . failed to contact . . . defendant's collateral contacts[,]

. . . his report was not complete[,] and his testimony was based on [an

incomplete] set or analysis of the facts." Plaintiff's expert "selectively guarded

data . . . to place plaintiff in the best possible light." Rather than analyze the

N.J.S.A. 9:2-4(c) factors, the expert "focused on the bonding of . . . plaintiff

only and utilized . . . the rejected standard of the [tender] years doctrine where

he testified that the [plaintiff] breast-fed the children and . . . his quote was 'if

it's not broke, don't fix it,' and he made unsupportable gender assumptions . . . ."




                                                                                   A-1149-21
                                            4
The judge also noted the expert contradicted himself; finding a bond between

the children and defendant and then opining the opposite.

      Addressing the procedural history of the case, the trial judge noted "[t]he

catalyst for the plenary hearing was" defendant's September 2020 order to show

cause, which sought custody. The judge cited the prior history of the case,

including the March 2019 order and "multiple case management conferences"

held to gain plaintiff's cooperation with the custody evaluation. He noted neither

party objected to the court's directive that there would be a trial if the parties did

not agree to the joint expert's recommendation. Further, neither objected when

the court issued the May 2021 order scheduling the plenary hearing and plaintiff

secured her own expert.

      Before addressing the statutory factors, the judge recounted the parties

had contracted for a de novo review of custody. The judge found defendant

proved it was in the children's best interests to reside with him and awarded

plaintiff the parenting time.      On the other hand, there was no evidence

supporting plaintiff's opposition to defendant having custody on grounds of

alleged: Domestic violence in the parties' relationship; defendant's questionable

immigration status; and his criminal history, religious beliefs, and threats to

abscond with the children to another country. Rather, the judge credited the


                                                                                A-1149-21
                                          5
psychological testing performed by defendant's expert, whose "results are clear

that harm is befalling the children . . . due to . . . plaintiff's conduct, which will

manifest later in their lives if not addressed."

      The trial judge analyzed the N.J.S.A. 9:2-4(c) factors. He found plaintiff

struggled to communicate, agree, and cooperate with defendant, and had a

history of unwillingness to allow parenting time. "Transferring primary custody

of the children to . . . defendant would ensure . . . there is proper communication

between the parties and allow for a stable line of communication to flourish.

This would lead to less finger-pointing, allegations, and ensure the children's

best interests are not overlooked." The judge found plaintiff prevented parenting

time by making false claims of domestic violence and denying defendant make

up parenting time. The evidence showed "defendant is more likely . . . and more

able to support . . . plaintiff's parenting time than the other way around. . . .

Creating false narratives of either party is incredibly damaging to the children."

      The trial judge found defendant had a more stable home environment,

having: Lived in the same home since 2014; flexible work hours; worked within

walking distance of his home; and could be present for the children. The judge

also credited defendant's wife's testimony, which he found proved they had "the

ability to make a consistent home where they are fed, clothed, and cared for on


                                                                               A-1149-21
                                          6
a regular basis." Conversely, plaintiff moved frequently between several states,

had several jobs, and planned to attend law school, which would occupy most

of her time. The stability of the home environment would "allow for continuity

of [the children's] schooling and . . . afford [them] the best opportunity at

economic and social success."

      The judge found the older child expressed a preference to plaintiff's expert

to see defendant and live closer to him. Although plaintiff resided in New Jersey

and defendant in Florida, the judge noted plaintiff recently owned real estate in

Florida and the father of a child she shared from a different relationship

consented to a move to Florida. Plaintiff's expert failed to mention this fact in

his report and "[p]laintiff . . . offered little or no evidence that [it] would be in

the [children's] best interest[s] that the custody remain . . . with her in New

Jersey."

      Reviewing "the extensive data" provided by defendant's expert, the judge

concluded "plaintiff has a history of acting in a fashion which creates an adverse

impact on the children and compromises their long-term psychological and

social development." Although plaintiff was "fit in terms of basic needs, . . .

[she] is not fit to cooperate and co-parent with defendant, . . . which is a critical

factor . . . to foster a positive environment for the children to grow in."


                                                                               A-1149-21
                                         7
      Plaintiff filed a reconsideration motion arguing: 1) defendant's counsel

should have been disqualified because plaintiff consulted with an attorney from

counsel's office; 2) the court lacked jurisdiction to try the case because the

consent order required the parties to attend mediation; 3) the court erred by

failing to appoint a guardian ad litem for the children; 4) the judge could not

make credibility findings regarding plaintiff because she did not testify; 5) the

court improperly denied plaintiff's request to call the joint expert as a witness;

6) defendant's September 2020 order to show cause did not seek a plenary

hearing and a trial should never have occurred; and, 7) the judge decided the

case based on stale evidence.

      The trial judge denied the motion as without merit. He rejected plaintiff's

argument she did not testify, noting she provided testimony as a witness in

defendant's case and chose not to testify in her case-in-chief. The judge found

the evidence presented with plaintiff's reconsideration motion was not presented

at trial, although it was available during trial, and the court could not consider

new arguments. Further, plaintiff was estopped from challenging the court's

jurisdiction and the alleged conflict of interest because she raised neither claim

at trial. The judge found the motion was an attempt to reargue the evidence

presented at trial and an improper attempt at "another bite at the apple."


                                                                             A-1149-21
                                        8
      The trial judge rejected plaintiff's argument regarding the guardian ad

litem, noting no such request was made. Moreover, the decision to appoint one

is discretionary, and "in this case, the best interests were addressed by the . . .

experts, . . . [t]he [c]ourt did not feel that a guardian ad litem was necessary,"

and plaintiff presented no evidence warranting such an appointment.

      Plaintiff raises the following arguments on appeal:

            POINT I. THE TRIAL COURT FAILED ITS DUTY
            TO PREVENT OR INFORM PLAINTIFF OF
            PROCEDURAL       IRREGULARITIES      AND
            CONSEQUENCES      RELATIVE    TO     HER
            FUNDAMENTAL RIGHTS.

            POINT II. THE TRIAL COURT FAILED TO
            PROTECT THE BEST INTERESTS OF THE
            CHILDREN BY INSURING THAT BOTH PARENTS
            HAD THE ABILITY TO PRESENT THEIR CASE IN
            FULL.

            POINT III. THE TRIAL COURT ERRED IN
            FAILING TO ENFORCE THE PARTIES' CONSENT
            ORDER AND NOT ALLOWING [THE JOINT
            EXPERT] TO BE CALLED AS A WITNESS.

            POINT IV. THE TRIAL COURT ABUSED ITS
            DISCRETION BY NOT INTERVIEWING THE
            CHILDREN OR APPOINTING COUNSEL FOR THE
            CHILDREN UNDER [RULE] 5:8A WHERE
            PLAINTIFF   PROCEEDED   PRO   SE  AND
            CONSIDERING THE ABSENCE OF EVIDENCE
            PRESENTED AS TO THE CUSTODY FACTORS.



                                                                             A-1149-21
                                        9
            POINT V. THE TRIAL COURT ERRED IN
            RENDERING A CUSTODY DETERMINATION
            WITHOUT       MAKING      COMPREHENSIVE
            FINDINGS AS TO ALL OF THE STATUTORY
            FACTORS AND ERRED IN RELYING ON AN
            EXPERT THAT DID NOT EVEN MAKE A FINDING
            ABOUT WHAT WOULD HAPPEN IF THE PARTIES
            DID NOT LIVE IN THE SAME STATE WHEN THEY
            DID NOT RESIDE IN THE SAME STATE AT THE
            TIME OF THE ISSUANCE OF THAT EXPERT'S
            REPORT.

                                       I.

      An appellate court's scope of review of the Family Part's factfinding is

limited. N.J. Div. of Youth & Fam. Servs. v. L.J.D., 428 N.J. Super. 451, 476

(App. Div. 2012). Factual findings "are binding on appeal when supported by

adequate, substantial, credible evidence."    O'Connor v. O'Connor, 349 N.J.

Super. 381, 400 (App. Div. 2002) (citing Cesare v. Cesare, 154 N.J. 394, 411-

12 (1998)). "Because of the family courts' special jurisdiction and expertise in

family matters, appellate courts should accord deference to family court

factfinding[]" and the conclusions which flow logically from those findings of

fact. Cesare, 154 N.J. at 413. "Although we defer to the trial court's findings

of fact, especially when credibility determinations are involved, we do not defer

on questions of law." N.J. Div. of Youth & Fam. Servs. v. V.T., 423 N.J. Super.




                                                                           A-1149-21
                                      10
320, 330 (App. Div. 2011) (citing N.J. Div. of Youth & Fam. Servs. v. R.L., 388

N.J. Super. 81, 88-89 (App. Div. 2006)).

      We review the denial of a reconsideration motion for an abuse of

discretion. Cummings v. Bahr, 295 N.J. Super. 374, 389 (App. Div. 1996). "A

motion for reconsideration is designed to seek review of an order based on the

evidence before the court on the initial [instance], . . . not to serve as a vehicle

to introduce new evidence to cure an inadequacy in the . . . record." Cap. Fin.

Co. of Del. Valley, Inc. v. Asterbadi, 398 N.J. Super. 299, 310 (App. Div. 2008).

                                         A.

      In Points I, II, and III of her brief, plaintiff asserts several alleged errors

regarding the conduct of the trial.      She argues the trial court should have

informed her of the consequences for failing to: Present direct testimony on her

own behalf; effectively cross examine defendant and his expert; and present

"evidence to properly impact the credibility determinations of the trial court."

Citing Luedtke v. Shobert, 342 N.J. Super. 202, 214 (App. Div. 2001), plaintiff

claims her self-represented status affected the outcome because she was unable

to call the joint expert.    She argues the procedural irregularities require a

reversal, namely, the court's failure to order mediation and require defendant to

file a formal motion contesting the joint expert's report prior to trial.


                                                                               A-1149-21
                                        11
      A party's "status as a pro se litigant in no way relieves her of her obligation

to comply with . . . court rules . . . ." Venner v. Allstate, 306 N.J. Super. 106,

110 (App. Div. 1997). A litigant who represents themselves is "presumed to

know, and [is] required to follow, the statutory law of this State." Tuckey v.

Harleysville Ins. Co., 236 N.J. Super. 221, 224 (App. Div. 1989). However, it

is "fundamental that the court system is obliged to protect the procedural rights

of all litigants and to accord procedural due process to all litigants." Rubin v.

Rubin, 188 N.J. Super. 155, 159 (App. Div. 1982).

      In Luedtke, we reversed a custody determination because the trial court

did not afford the parties the opportunity to review the expert reports until the

day of trial and decided the matter without affording the parties the ability to

examine the experts. 342 N.J. Super. at 215-16. We also reversed because the

court performed an incomplete analysis of the statutory factors. Id. at 218.

      A thorough review of the record convinces us plaintiff's contentions lack

merit. Indeed, plaintiff gave an opening statement, made and successfully

argued testimonial and documentary evidentiary objections, cross-examined and

re-cross-examined fact and expert witnesses 1 using documents and other


1
  Plaintiff's cross-examination of defendant's expert spanned two days, which
does not convince us the trial judge was impatient or that plaintiff was rushed
through the proceedings.
                                                                               A-1149-21
                                        12
evidence, voir dired defendant's expert and qualified her own expert, and argued

in limine motions. The trial judge repeatedly guided plaintiff regarding how to

conduct the hearing, explained the rules of evidence including witness

impeachment and credibility, and gave her the time to examine witnesses,

including granting her request to end a trial day early to prepare her cross-

examination of defendant's expert the following morning. When plaintiff stated

she felt ill, the judge offered to adjourn trial until she recuperated . We are

unconvinced plaintiff was unable to present her case and there was ample

testimony and documentary evidence adduced for the judge to evaluate

credibility and decide the matter.

      Luedtke is inapplicable because the parties here had expert reports in

advance of trial and were permitted to cross-examine the experts, plaintiff

jettisoned her counsel well before trial, and informed the court she was

proceeding without counsel. Moreover, although in Luedtke we held the trial

court erred by permitting the defendant's counsel to withdraw on the eve of trial

without a formal motion, id. at 212, the procedural irregularities in that case

were exclusive to the fact the defendant was self-represented and dissimilar to

the arguments raised here.




                                                                           A-1149-21
                                      13
      Plaintiff's argument the trial judge committed a procedural violation by

not requiring defendant to file a formal motion objecting to the joint expert's

findings, is, as the trial judge said at the pretrial conference, elevating form over

substance. The record of the pre-trial proceedings clearly showed defendant

objected to the joint expert's findings, retained his own expert, who for months

had been attempting to meet with plaintiff to complete his evaluation, and that

a hearing was necessary to decide custody. None of this was a surprise to

plaintiff or inconsistent with the intent of the parties' consent order to evaluate

custody de novo in the event the parties could not agree.

      We also discern no error regarding the failure of the joint expert to testify.

Plaintiff named the joint expert as a potential witness in correspondence to the

court, but never listed the expert on her witness list.         Regardless, at the

conclusion of the second day of trial, the judge advised plaintiff she would have

to subpoena the joint expert to testify if she wanted to adduce evidence from

them. Plaintiff never subpoenaed the joint expert, despite the trial continuing

for four more days and summations occurring less than two months later.

                                         B.

      In Point IV, plaintiff argues the court should have interviewed the children

or appointed counsel for them. We are unpersuaded.


                                                                              A-1149-21
                                        14
      Rule 5:8-6 permits the court to interview children in a custody dispute at

the request of a party or on the court's own motion. If the court declines to

interview a child pursuant to a party's request, it must put its reasons on the

record. The trial judge did not err, because neither party requested a child

interview. Moreover, we are unconvinced the custody decision suffered because

the judge did not conduct an interview.        Indeed, the judge made findings

regarding the older child's preferences, which favored a custody award to

defendant, and the record lacks objective evidence the younger child held a

different view or that an interview would yield a different custody result.

      We reach the same conclusion regarding plaintiff's assertion counsel

should have been appointed for the children. Again, neither party made such a

request, and the facts did not support the appointment of counsel on the court's

own motion. See R. 5:8A.

                                        C.

      In Point V, plaintiff challenges the sufficiency of the trial judge's analysis

of the N.J.S.A. 9:2-4(c) factors. She asserts the court decided the case based

"on significant voids of evidence and factual errors that ultimately effected its

decision regarding custody and parenting time . . . made scant findings of

facts[,]" and did not consider all of the statutory factors. Plaintiff argues the


                                                                              A-1149-21
                                       15
judge "regurgitated the findings" of defendant's expert, who did not opine "as to

custody and parenting time if [p]laintiff did not move to Florida."

      Plaintiff's assertion the trial judge did not address the statutory factors

lacks sufficient merit to warrant discussion in a written opinion.      R. 2:11-

3(e)(1)(E). A thorough review of the record shows the judge addressed each of

the N.J.S.A. 9:2-4(c) factors and made findings regarding those, which favored

an award of custody to defendant, the factors in equipoise, and the factors which

were inapplicable or had no effect on the decision.

      Finally, the trial judge did more than adopt defendant's expert opinion.

Notwithstanding the substantial deficiencies in plaintiff's expert opinion, the

record demonstrates the judge considered both opinions.         Despite finding

defendant's expert more credible, the judge extracted some of his findings from

evidence contained in plaintiff's expert report, showing he parsed the evidence.

The fact defendant's expert did not render an opinion regarding what would

happen if plaintiff did not move to Florida was neither fatal to the expert's

opinion nor the judge's decision, because the totality of the evidence supported

an award of primary residential custody to defendant, regardless of plaintiff's

residence.




                                                                           A-1149-21
                                      16
      The findings relating to the custody award and denial of reconsideration

were supported by adequate, substantial, credible evidence. The trial judge did

not abuse his discretion and we discern no reversible error.

      Affirmed.




                                                                         A-1149-21
                                      17